217 Ga. 339 (1961)
122 S.E.2d 232
CASON
v.
STATE OF GEORGIA, by WHALEN, Solicitor-General, et al.
21401.
Supreme Court of Georgia.
Submitted September 13, 1961.
Decided October 5, 1961.
Johnnie L. Caldwell, for plaintiff in error.
Andrew J. Whalen, Jr., Solicitor-General, Holliman & Adams, Kelley & Mobley, contra.
*341 HEAD, Presiding Justice.
1. The proposed amendment of 1960 (Ga. L. 1960, pp. 1259-1261) was duly adopted in the General Election of November, 1960. It is not subject to the objection of the intervenor that it violates the Constitution, Art. XIII, Sec. I, Par. I (Code Ann. § 2-8101). The amendment deals with only one subject matter, the establishment of area schools, which under the amendment can be established only by contract between counties, or municipalities, or a county and a municipality, or combination thereof. The amendment is germane to the provisions of Art. VII, Sec. VI, Par. I of the Constitution (Code Ann. § 2-5901), pertaining to the contractual powers of counties and municipalities.
2. The other attacks of the intervenor are based on the contention that the amendment conflicts with, and is not in harmony with, other stated provisions of the Constitution. "The different provisions of the Constitution should be harmonized if practicable. If an amendment duly adopted necessarily conflicts with some previous provision, the amendment, being the last expression of the sovereign will of the people, will prevail as an implied modification pro tanto of the former provision." Hammond v. Clark, 136 Ga. 313 (10a) (71 S.E. 479, 38 LRA (NS) 77); McWilliams v. Smith, 142 Ga. 209 (82 S.E. 569); Griffin v. Sisson, 146 Ga. 661 (92 S.E. 278); Clements v. Powell, 155 Ga. 278 (5) (116 S.E. 624); DeJarnette v. Hospital Authority of Albany, 195 Ga. 189 (23 SE2d 716).
3. The judge of the superior court did not err in dismissing the intervention and in entering the judgment of validation.
Judgment affirmed. All the Justices concur.